*746MEMORANDUM **
The administrative law judge (“ALJ”) did not ignore Dowell’s autopsy report but cited to it several times and accepted its reported cause of death as “atherosclerotic cardiovascular disease.” Nor did the autopsy report create an ambiguity triggering the ALJ’s duty to develop the record more fully. While the autopsy report showed arterial blockage, it was not enough to show that Richard Do-well’s impairment met or equaled the impairment listed at 20 C.F.R. pt. 404, subpt. P, app. 1, § 4.04C (2003). Disability under section 4.04C requires not only severe arterial blockage, see § 4.04C1, but also “marked limitation of physical activity,” § 4.04C2. Substantial evidence supports the ALJ’s conclusion that, for the relevant period—March 22, 2000 to February 18, 2003—Dowell did not meet or equal the latter requirement. See Tidwell v. Apfel, 161 F.3d 599, 601 (9th Cir.1999).
Such evidence includes: Dowell’s October 2001 claim to Dr. Drewitz that he suffered only minor fatigue and was busy working in an auto garage; Dowell’s participation in an October 2002 vocational rehabilitation course; Dowell’s November 2002 report on daily activities to Dr. Narvaiz; and Dr. Warner’s residual functional capacity assessment. Furthermore, the ALJ gave clear reasons for discounting Dowell’s statements and Appellant’s testimony regarding Dowell’s daily activities, including Dowell’s contrary statements to Dr. Narvaiz, his failure to report post-onset work, and the fact that he was able to perform such work.
Appellant waived her arguments regarding the ALJ’s credibility determinations and residual functional capacity assessment by failing to raise them in the district court. See Edlund v. Massanari, 253 F.3d 1152, 1160 n. 9 (9th Cir.2001).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.